Citation Nr: 1707636	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to August 2003.  
This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating code sheet of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  Although there is no documentation of sleep apnea included in the service treatment records, the February 2003 retirement examination report reveals the Veteran reported that he wakes up at night and cannot go back to sleep.  The Veteran has provided testimony and written statements attesting that he has had sleep problems since the early 1990s.  In an April 2015 statement, the Veteran's spouse reported that the Veteran snored, jumped and was restless during the night since1992.  The Veteran is competent to report on sleep problems he experiences and his spouse is competent to provide evidence regarding snoring she has witnessed.  

The Veteran and his representative argue that his sleep apnea is caused or aggravated by his service-connected chronic rhinitis or posttraumatic stress disorder (PTSD).  The Veteran's representative submitted a link to an internet cite containing an article from the Journal of Clinical Sleep Medicine which noted a possible relationship between PTSD and sleep apnea. 

Although the Veteran was afforded a VA examination in May 2012, the examiner provided a negative opinion because there was no documentation of sleep apnea in the service treatment records.  The Board finds this opinion to be inadequate as the examiner did not consider the Veteran's reported symptoms of disturbed sleep and snoring during service when forming the etiology opinion.  The examiner also did not provide an opinion as to whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD or rhinitis.  

As the issue on appeal is being remanded, the Veteran should also be provided with notification of the evidence required to establish a claim based on secondary service connection.  The Veteran was provided with notification of the requirements for direct service connection but not for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Provide the Veteran with notification of the requirements to substantiate a claim for secondary service connection.   

3.  Obtain an opinion regarding the Veteran's sleep apnea.  Following review of the claims file and May 2012 examination report, the health care professional should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that sleep apnea began in service or is related to any disease or injury in service.

The health care professional should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was caused by the service-connected rhinitis and/or posttraumatic stress disorder.

The health care professional should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was aggravated (i.e., worsened) beyond the natural progress by the service-connected rhinitis or posttraumatic stress disorder.

Review of the entire claims file is required; however, the provider's attention is invited to the Veteran and his spouse's statements regarding snoring, restlessness and jumpiness during the Veteran's sleep during service.  The provider must assume, for purposes of the opinion, that the Veteran and his spouse are credible regarding the sleep symptomology they reported.  

Attention is also invited to the Veteran's representative's January 2017 informal hearing presentation which included reference to an article from the Journal of Clinical Sleep Medicine which noted a possible relationship between PTSD and sleep apnea.  The provider must address this evidence in providing the etiology opinion.  

An examination should only be provided to the Veteran if the health care professional giving the opinion feels that another examination is necessary in order to provide the requested opinion.  

The health care professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the health care professional's  expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran and his spouse's lay statements and journal article.

If the health care professional is unable to offer any of the requested opinions, it is essential that the provider offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After obtaining the above opinion, review the opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




